Citation Nr: 1029990	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-15 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to a VA nonservice-
connected pension.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The appellant was in missing status from January 1944 to February 
1945 and he had recognized guerilla service from February 1945 to 
December 1945.  He also had Regular Philippine Army service from 
December 1945 to January 1946.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 RO decision that determined that the 
appellant had no legal entitlement to a VA non-service-connected 
disability pension.  The appellant provided testimony at a 
personal hearing at the RO in May 2009.  In April 2010, the 
appellant testified at a Travel Board hearing at the RO.  

The Board notes that in his March 2009 VA Form 9, the Veteran 
raised an issue of entitlement to military retirement pay.  This 
issue is referred to the RO for any action deemed appropriate.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant does not possess the requisite service to qualify 
for a VA nonservice-connected disability pension.  


CONCLUSION OF LAW

The service requirements for eligibility for a VA nonservice-
connected disability pension are not met.  38 U.S.C.A §§ 101(2), 
101(24), 107, 1502, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.40, 3.203 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance 
Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), is applicable to this claim.  The Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  Accordingly, there is no further need to discuss the 
VCAA duties.  The Board finds no prejudice toward the appellant 
in proceeding with the adjudication of his claim.  

Analysis

Veterans are entitled to VA nonservice-connected pension benefits 
if they are permanently and totally disabled from a nonservice-
connected disability which is not the result of willful 
misconduct, provided that they have the requisite service. 38 
U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) (2009).  A veteran 
meets the necessary service requirements if he served in active 
military, naval, or air service under one of the following 
conditions: (1) for 90 days or more during a period of war; (2) 
during a period of war and was discharged or released from 
service for a service-connected disability; (3) for a period of 
90 consecutive days or more and such period began or ended during 
a period of war; or (4) for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  "Active military, naval, and air service" 
includes active duty.  In turn, "active duty" is defined as 
full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  
The "Armed Forces" consist of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for VA 
compensation and dependency and indemnity compensation benefits, 
but not for VA pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army between 
October 6, 1945, and June 30, 1947, inclusive, were made under 
the provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for VA 
compensation benefits, but not for VA pension benefits.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized commissioned 
officer, only if the person was a former member of the United 
States Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946, is included for VA 
compensation benefits, but not for VA pension benefits.  
38 C.F.R. § 3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary of VA 
(Secretary) to prescribe the nature of proof necessary to 
establish entitlement to veterans' benefits.  See 38 U.S.C.A. § 
501(a)(1) (West 2002).  Under that authority, the Secretary has 
promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits based 
on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine Commonwealth 
Army (and thus veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  See 38 
C.F.R. § 3.203(a) (requiring service department documentation of 
service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the service 
department's decision on such matters is conclusive and binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA 
benefits based on Philippine service unless a United States 
service department documents or certifies their service.  Soria, 
118 F. 3d at 749.  

Persons with service in the Philippine Commonwealth Army, USAFFE 
(U.S. Armed Forces, Far East), including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress shall not be deemed to have been in 
active military service with the Armed Forces of the United 
States for the purpose of establishing entitlement to VA non-
service-connected disability pension.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40(b)-(d).  

According to official verification, the appellant was in missing 
status from January 1944 to February 1945 and he had recognized 
guerilla service from February 1945 to December 1945.  He also 
had Regular Philippine Army service from December 1945 to January 
1946.  

In February 2008, the Veteran filed a claim for entitlement to a 
VA nonservice-connected pension.  

In a March 2008 decision, the RO notified the appellant that he 
had recognized guerilla service and that under the law his type 
of service was not qualifying for VA nonservice-connected 
disability pension benefits, and that his claim was accordingly 
denied.  

In numerous written statements and in hearing testimony, the 
appellant has asserted that he had service in the United States 
Armed Forces.  He has specifically alleged that he had USAFFE 
service.  The appellant also contends that he was granted 
compensation from the Filipino Veterans Equity Compensation Fund 
and that, therefore, he should also be granted VA nonservice-
connected pension benefits.  

The appellant's service has been verified in this case as 
described above.  The type of service verified is not the type 
required for the benefit sought.  Therefore, the Board finds that 
the appellant is not eligible for a VA non-service-connected 
disability pension.  While the appellant's service may be 
sufficient for certain VA purposes (such as compensation, or for 
a one-time payment from the Filipino Veterans Equity Compensation 
Fund), it is not the type of service that can qualify a claimant 
for certain VA benefits, such as a non-service-connected pension 
in this case.  See 38 U.S.C.A. § 107; 38 C.F.R § 3.40(b)-(d).  

This is a case where the law is dispositive.  Basic eligibility 
for pension is precluded based on the appellant's service.  
Therefore, the Board must deny the appeal.  See Sabonis v. Brown, 
6 Vet.App. 426 (1994).  


[Continued on following page.]



ORDER

The appellant is not eligible for a VA nonservice-connected 
pension, and the claim is denied.  
 





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


